Citation Nr: 1636057	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable rating for sinusitis with allergic rhinitis.

2.  Entitlement to a rating in excess of 10 percent for circadian sleep disorder.

3.  Entitlement to a rating in excess of 10 percent for a lumbar strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from October 2006 to October 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2010, the Veteran filed claims for service connection for his sinusitis with allergic rhinitis, circadian sleep disorder, and lumbar spine strain, which were granted service connection by a January 2012 rating decision.  He was afforded VA examinations for his service-connected disabilities in July 2011 and second VA examination for his lumbar spine strain in August 2012.  

However, in June 2012 and September 2012, the Veteran reported that his service-connected disabilities were more severe than the assigned ratings.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As it has been over four years since the last VA examinations, new examinations are required to evaluate the current nature and severity of the Veteran's sinusitis with allergic rhinitis, circadian sleep disorder, and lumbar spine strain.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected sinusitis with allergic rhinitis.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected circadian sleep disorder.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine strain.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.
_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

